Citation Nr: 1816900	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for PTSD.  In January 2018, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The PTSD claim has been reframed to encompass any other relevant psychiatric diagnoses of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, depression, and an anxiety disorder related to his military service in Vietnam.  On his PTSD stressor statement, he indicated that he was under small arms and mortar attacks from several major ground assaults while on his base at night.  He noted that a mortar hit a 105 bunker near him and five American soldiers were wounded; one died, but the name was unknown.  

The service treatment records are negative for any psychiatric treatment.  Post-service evidence shows the Veteran was seen at the Battlecreek VAMC in September 1981 and diagnosed with a mood disorder; it was noted that he was going through a divorce.  Additional VA treatment records note a diagnosis of moderate depressive disorder related to alcohol and feeling of meaningless in life in 1984.  VA treatment records dated in July 2000 show the Veteran was diagnosed as having an anxiety disorder.  In December 2000, he was hospitalized after a suicide attempt by leaving his vehicle running in a closed garage.  He was hospitalized again in October 2001 for alcohol dependence; it was noted that he also had depression.  

More recent treatment records show that in September 2010 the Veteran was seen for an anxiety disorder.  His PTSD screen was negative.  He also underwent a VA examination in February 2013.  The examiner determined that the Veteran did not have PTSD under DSM IV, or any other psychiatric disorder, and that he was overreporting his symptoms.  The Veteran testified at the Board hearing in January 2018 that he was uncomfortable with explaining all of his symptoms to the examiner in January 2018, because she seemed young.

The Veteran's ex-wife submitted statements, most recently in January 2018 attesting to the symptoms she had witnessed over the years since she met the Veteran in the early 1980s, including domestic violence, anger, sleep problems, isolation, inability to show affection, alcoholism, and suicidal feelings.

Additional development is warranted in this case.  Another examination is warranted to determine whether the Veteran's diagnosed anxiety disorder in 2010 (and any other applicable psychiatric disability) is related to his reported stressors in Vietnam.  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 applies to his application for benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant, recent treatment records, including any VA or private treatment he has received for his psychiatric disabilities.  Then make efforts to obtain any records identified by the Veteran.

2.  Make arrangements to obtain any relevant VA treatment records for the Veteran's psychiatric disabilities from the VAMC in Battle Creek and Ann Arbor dated since September 2010 to present.

3.  Make efforts to corroborate the Veteran's claimed stressor event in Vietnam at Camp Eagle Phu Bai as part of the 101st Airborne from July 1971 to February 1972, when he indicated that he was under small arms and mortar attacks from several major ground assaults while on his base at night.  He noted that a mortar hit a 105 bunker near him and five American soldiers were wounded; one died, but the name was unknown, by contacting the appropriate service department.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

4.  Thereafter, schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.   The claims file must be made available to, and reviewed by, the examiner.  Any appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, anxiety disorder, depressive disorder, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's claimed in-service stressor event in Vietnam as outlined above.  

In making the above determination, the examiner should consider the VA treatment records dated from 1981 to 2010, in addition to any more recent treatment records showing treatment for anxiety disorder, depression, and hospitalization for suicidal thoughts, as well as the Veteran's ex-wife's statements concerning symptoms she has witnessed since the early 1980s including, domestic violence, anger, sleep problems, isolation, inability to show affection, alcoholism, and suicidal feelings.  

The Veteran and his ex-wife are competent to report on symptoms they can experience or observe.

If the Veteran meets the DSM-5 criteria for PTSD, the examiner must determine whether the Veteran's PTSD is as likely as not related to the stressors reported by the Veteran.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




